Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Pamela Lou Burden, Appellant                         Appeal from the 62nd District Court of
                                                     Delta County, Texas (Tr. Ct. No. 10700).
No. 06-13-00088-CV        v.                         Memorandum Opinion delivered by Justice
                                                     Carter, Chief Justice Morriss and Justice
Steven Bradley Burden, Appellee                      Moseley participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Pamela Lou Burden, has adequately indicated her inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                     RENDERED JANUARY 22, 2014
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk